Exhibit 10.1.9 EIGHTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “ Amendment ”), effective as of December 12, 2014 (the “ Effective Date ”), is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement (as hereinafter defined). W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Borrower has entered into that certain Indenture, dated as of December 7, 2010, between Borrower and Wells Fargo Bank, National Association, as trustee, pursuant to which the Borrower has issued certain unsecured 3.00% Convertible Senior Notes due 2015, which notes are due on December 15, 2015 (the “ Existing Convertible Notes ”); WHEREAS , the Loan Parties have requested that the Required Lenders (a) permit the Company to deliver, pursuant to the provisions of an exchange agreement or agreements to be entered into between certain holders (or their representatives) of Existing Convertible Notes (the “ Holders ”) new unsecured convertible senior notes of the Borrower (the “ New Convertible Notes ”) in exchange for Existing Convertible Notes (the “ Exchanged Convertible Notes ”) to be issued pursuant to a new Indenture to be entered into between the Borrower and Wells Fargo Bank, National Association (or such other financial institution as may be selected the Borrower), as trustee (the “ New Convertible Note Trustee ”), which New Convertible Notes will (i) be in principal amounts that are equal to the principal amounts of the Exchanged Convertible Notes (ii) have (A) an interest (i.e., coupon) rate that is higher than the interest rate on the Exchanged Convertible Notes, (B) a maturity date that is subsequent to the maturity date of the Exchanged Convertible Notes and (C) such other terms as may be agreed between the Borrower and the Holders or between the Borrower and the New Convertible Note Trustee, as applicable (the “ Convertible Note Exchange ”) and (b) amend certain provisions of the Credit Agreement; and WHEREAS , the Lenders party hereto, constituting the Required Lenders, are willing to consent to the Convertible Note Exchange and amend the Credit Agreement, in each case, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I
